Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.

Response to Amendment
	Upon consideration of the replacement drawings and amended specification and claims, all previous objections to the disclosure are hereby withdrawn. Upon consideration of the amended Claim 7, the previous rejection thereto under 35 U.S.C. 112(b) is hereby withdrawn. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-4, 7, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miyashita (WO 2009/037537, provided by Applicant). 
Regarding Claim 1, Miyashita discloses (Figure 12) a method for producing a press-formed component (roof side rail outer reinforcement 10) by press forming a metal sheet ([0081] lines 1-2), the press-formed component having a press-formed component shape that has a cross-sectional shape including a vertical wall portion (first/second vertical wall portions 22/26) and a flange portion (first/second flange portions 24/28) on each of both sides of a top sheet portion (headwall portion 12) in a widthwise direction and that includes, at one or more places along a longitudinal direction of the top sheet portion, a curved portion ([0057] lines 7-9) curved in such a manner as to protrude toward the flange portion as seen in a side view ([0030] lines 15-19; the second vertical wall portion is curved such that the curved portion protrudes towards the second flange portion when viewed from the perspective shown in Figures 5-6, i.e. a side view), the method comprising: a first forming step of press forming the metal sheet into an intermediate formed product ([0084] lines 4-5) in which a wavy shape (curved portions 44/46 in second vertical wall portion 26) is formed in regions to be the vertical wall portion and the flange portion ([0084] lines 6-8); and a second forming step of performing bending on the intermediate formed product to form a ridge line between the top sheet portion and the vertical wall portion and a ridge line between the vertical wall portion and the flange portion in the press-formed component shape ([0084] lines 5-6; the second forming step brings the pressed component, including the ridge lines, to its final shape); wherein the wavy shape includes uneven shapes arranged along the longitudinal direction (clearly seen in Figure 12), and is shaped such that an amplitude of the uneven shapes in a sheet thickness direction increases across a region extending from a position corresponding to a boundary between the top sheet portion and the vertical wall portion toward a position corresponding to a boundary between the vertical wall portion and the flange portion ([0027] lines 1-3, [0030] lines 26-30; the curved portions 44/46 act as the second linear length absorbing portion); and wherein the wavy shape is such that a line length difference between a longitudinal line length at the position corresponding to the boundary between the vertical wall portion and the flange portion in the intermediate formed product (edge between second vertical side wall portion 26 and second flange portion 28 seen in Figure 12) and a longitudinal line length at the boundary between the vertical wall portion and the flange portion in the press-formed component shape is equal to or less than 10% of the longitudinal line length at the boundary between the vertical wall portion and the flange portion in the press-formed component shape ([0035] lines 7-14: the linear length difference at this boundary is absorbed by the second linear length difference absorbing portion, i.e. the curved portions 44/46, when the intermediate portion is formed into the final pressed component; by doing this the linear line length difference is “prevented or effectively minimized,” i.e. the difference is 0% or as close as possible thereto, which is less than 10% as required by the claim).
Regarding Claim 3, Miyashita discloses (Figure 12) the first forming step comprises: setting n pieces (n ≥ 3) of control points (points along the intersections of adjacent curved portions 44/46 are interpreted as control points, see Annotated Figure 12 below) in such a manner as to arrange along a longitudinal direction of the position corresponding to the boundary between the vertical wall portion (second vertical wall portion 26) and the flange portion (second flange portion 28); and displacing the control points located at even-numbered positions or odd-numbered positions among the plurality of control points in the sheet thickness direction ([0030] lines 26-28: the uneven shapes are formed by bending the second wall portion, i.e. by displacing control points; Annotated Figure 12 below shows every other control point displaced in the sheet thickness direction relative to the control points immediately adjacent thereto), such that a line that smoothly connects the n pieces of control points is created into the uneven shapes (see Annotated Figure 12 below) at the position corresponding to the boundary between the vertical wall portion and the flange portion, and the smoothly connecting line and a line corresponding to a boundary line between the top sheet portion (see Annotated Figure 12 below) and the vertical wall portion are smoothly connected in the widthwise direction into a surface shape of the intermediate formed product (see Annotated Figure 12 below).

    PNG
    media_image1.png
    389
    695
    media_image1.png
    Greyscale

Miyashita Annotated Figure 12
Regarding Claims 4 and 11, Miyashita discloses (Figure 12) before the second forming step: forming a bead shape or a crease shape extending along at least one of (i) a position corresponding to the ridge line between the top sheet portion and the vertical wall portion (the edge portion between headwall portion 12 and second vertical wall portion 26, which is formed in the first forming step, is a crease shape) and (ii) a position corresponding to the ridge line between the vertical wall portion and the flange portion (the edge portion between second vertical wall 26 portion and second flange portion 28, which is formed in the first forming step, is a crease shape).
Regarding Claim 7, Miyashita discloses (Figures 11-12) a metal sheet for forming into a press-formed component shape (roof side rail outer reinforcement 10) that has a cross-sectional shape including a vertical wall portion (first/second vertical wall portions 22/26) and a flange portion (first/second flange portions 24/28) on each of both sides of a top sheet portion (headwall portion 12) in a widthwise direction and that includes, at one or more places along a longitudinal direction of the top sheet portion, a curved portion ([0057] lines 7-9) curved in such a manner as to protrude toward the flange portion as seen in a side view ([0030] lines 15-19; the second vertical wall portion is curved such that the curved portion protrudes towards the second flange portion when viewed from the perspective shown in Figures 5-6, i.e. a side view), the metal sheet including a wavy shape ([0027] lines 1-3) that includes uneven shapes (curved portions 34/36/44/46) continuous along a longitudinal direction of the metal sheet in lateral widthwise regions of the metal sheet (clearly seen in Figures 11-12), an amplitude of the uneven shapes in a sheet thickness direction increasing across the lateral widthwise regions extending from a first position located between the center and an outer edge of the metal sheet in the widthwise direction (edge portion between headwall portion 12 and second vertical wall portion 26) toward a second position located closer to the outer edge of the metal sheet with respect to the first position (edge portion between second vertical wall portion 26 and second flange portion 28; [0030] lines 26-30: the curved portions 44/46 on second vertical wall portion 26 act as the second linear length absorbing portion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 9-10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita.
Regarding Claim 2, Miyashita discloses (Figure 12) in the first forming step, the wavy shape (curved portions 44/46 of second vertical wall portion 26) is formed such that when a vertical height of the vertical wall portion (second vertical wall portion 26) is defined as H (mm) and an angle formed by the top sheet portion (headwall portion 12) at the curved portion ([0057] lines 7-9) in the press-formed component shape (roof side rail outer reinforcement 10) as seen in the side view is defined as α (degree), the longitudinal line length at the position corresponding to the boundary between the vertical wall portion and the flange portion (second flange portion 28) in the intermediate formed product (shown in Figure 12) is longer than a longitudinal line length at the position on the metal sheet before forming the intermediate formed product by ΔL ([0081] lines 3-8, [0035] lines 7-14: when a pressed component is formed directly from a flat sheet, i.e. without an intermediate product having a wavy shape, the linear line length at the position corresponding to the boundary between the vertical wall portion and the flange portion increases during the forming, and when an intermediate product having said wavy shape is formed before the final pressed component is formed, there is minimal difference between the linear line length at that position on the intermediate product and the final product; therefore, the linear line length at the recited position must be increasing by ΔL during the first forming step in which the intermediate product is formed).
Miyashita is silent to the precise formula governing the value of ΔL as it relates to H and α. Examiner notes that the Applicant has not set forth any criticality to the claimed governing formula which results in an unexpected benefit. An analysis of the claimed method as compared to a conventional method has been provided in the specification which shows clear advantages of the claimed method relating to cracking and wrinkling tendencies, but this analysis only examines the method as a whole and does not break down the effects of the individual limitations of the method, (e.g. line length differences, shape/amplitude of the wavy shape, bending method, etc.) on the final result. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the method disclosed by Miyashita such that the longitudinal line length at the position corresponding to the boundary between the vertical wall portion and the flange portion in the intermediate formed product is longer than a longitudinal line length at the position on the metal sheet before forming the intermediate formed product by ΔL that is defined by the formula                         
                            0.9
                            ×
                            2
                            π
                            H
                            ×
                            (
                            
                                
                                    α
                                
                                
                                    360
                                
                            
                            )
                            ≤
                            ∆
                            L
                            ≤
                            1.1
                            ×
                            2
                            π
                            H
                            ×
                            (
                            
                                
                                    α
                                
                                
                                    360
                                
                            
                            )
                        
                    , because such selection or determination thereof would be the result of routine mechanical optimization and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering practices.
Regarding Claim 9, Miyashita discloses (Figure 12) the first forming step comprises: setting n pieces (n ≥ 3) of control points (points along the intersections of adjacent curved portions 44/46 are interpreted as control points, see Annotated Figure 12 above) in such a manner as to arrange along a longitudinal direction of the position corresponding to the boundary between the vertical wall portion (second vertical wall portion 26) and the flange portion (second flange portion 28); and displacing the control points located at even-numbered positions or odd-numbered positions among the plurality of control points in the sheet thickness direction ([0030] lines 26-28: the uneven shapes are formed by bending the second wall portion, i.e. by displacing control points; Annotated Figure 12 above shows every other control point displaced in the sheet thickness direction relative to the control points immediately adjacent thereto), such that a line that smoothly connects the n pieces of control points is created into the uneven shapes (see Annotated Figure 12 above) at the position corresponding to the boundary between the vertical wall portion and the flange portion, and the smoothly connecting line and a line corresponding to a boundary line between the top sheet portion (see Annotated Figure 12 above) and the vertical wall portion are smoothly connected in the widthwise direction into a surface shape of the intermediate formed product (see Annotated Figure 12 above).
Regarding Claims 10 and 19, Miyashita discloses (Figure 12) before the second forming step: forming a bead shape or a crease shape extending along at least one of (i) a position corresponding to the ridge line between the top sheet portion and the vertical wall portion (the edge portion between headwall portion 12 and second vertical wall portion 26, which is formed in the first forming step, is a crease shape) and (ii) a position corresponding to the ridge line between the vertical wall portion and the flange portion (the edge portion between second vertical wall 26 portion and second flange portion 28, which is formed in the first forming step, is a crease shape).
Claims 5-6, 8, 12-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita in view of Nishimura et al., hereinafter Nishimura (US 2017/0333972). 
Regarding Claims 5, 12-14, and 20, Miyashita discloses that the metal sheet to be press formed is made of high strength steel or ultra-high strength steel, and that materials having high tensile strengths are most suitable for the disclosed method ([0096] lines 3-8), but is silent to the actual value of the tensile strength of the steel being used. In the same field of endeavor, i.e. press-forming structural components of automobiles having hat-shaped cross sections with curved portions, Nishimura teaches a metal sheet to be press formed which is a steel material having a tensile strength of 590 MPa or more ([0098] lines 4-7). As this material is known to be suitable for the method of Miyashita, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Miyashita such that the metal sheet to be press formed is a steel material having a tensile strength of 590 MPa or more, as taught by Nishimura, in order to form the pressed component.
Regarding Claims 6 and 15-18, Miyashita is silent to the structure of the press forming device for use in the second forming step. In the same field of endeavor, i.e. press-forming high-strength steel sheets into structural components of automobiles having hat-shaped cross sections with curved portions, Nishimura teaches (Figures 6 and 12A-C) a press forming device (press forming apparatus 10) for use in a forming step of a method for producing a press-formed component (press formed product 7), the press forming device comprising: an upper die including bending blades (dies 12 with inner side surfaces 12a) for bending a metal sheet (metal sheet 14) at ridge line portion positions (ridge line parts 7b) to perform bending of a vertical wall portion (vertical wall part 7c) and a flange portion (flange part 7d); and a lower die including a punch (punch 11), wherein the bending blades are configured to move at an angle within a range of from 0 degrees to 90 degrees with respect to a pressing direction to perform the bending (shown in Figure 12B; [0096] lines 15-17). As this is a known device for use in a method for forming a pressed component having a hat-shaped cross-section with curved portions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the press forming device taught by Nishimura to perform the second forming step in the method for producing a press-formed component disclosed by Miyashita, in order to form the finished product.
Regarding Claim 8, Miyashita discloses (Figure 12) a method for producing a press-formed component (roof side rail outer reinforcement 10) comprising: performing bending on the metal sheet according to Claim 7 (see discussion above) to form a press-formed component ([0084] lines 5-6; bending is performed on the intermediate product, i.e. the metal sheet according to Claim 7, in order to form the final product) having a ridge line between the top sheet portion and the vertical wall portion (junction between headwall portion 12 and second vertical wall portion 26) and a ridge line between the vertical wall portion and the flange portion (junction between second vertical wall portion 26 and second flange portion 28) in the press-formed component shape. 
Miyashita is silent to the specifics of the bending step. Nishimura teaches (Figures 6 and 12A-12C) a method for producing a press-formed component (press formed product 7) comprising: performing bending on a metal sheet (metal sheet 14) to form a press-formed component having a ridge line (ridge line part 7b) between the top sheet portion (top panel part 7a) and the vertical wall portion (vertical wall part 7c) and a ridge line between the vertical wall portion and the flange portion (ridge formed at junction of vertical wall part 7c and flange part 7d) in the press-formed component shape, wherein the bending comprises moving bending blades (dies 12 having inner side surfaces 12a) for bending of the vertical wall portion and the flange portion at an angle within a range of from 0 degrees to 90 degrees with respect to a pressing direction (shown in Figure 12B; [0096] lines 15-17). As this is a known process for bending a metal sheet into a pressed component having a hat-shaped cross-section with curved portions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Miyashita such that the bending comprises moving bending blades for bending of the vertical wall portion and the flange portion at an angle within a range of from 0 degrees to 90 degrees with respect to a pressing direction, as taught by Nishimura, in order to form the finished product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725    

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725